 


114 HR 2221 IH: Veterans Small Business Enhancement Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2221 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Ms. Duckworth (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to direct the task force of the Office of Veterans Business Development to provide access to and manage the distribution of excess or surplus property to veteran-owned small businesses. 
 
 
1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2015. 2.Access to excess or surplus property for veteran-owned small businessesSubparagraph (B) of section 32(c)(3) of the Small Business Act (15 U.S.C. 657b(c)(3)(B)) is amended— 
(1)in clause (v), by striking ; and and inserting a semicolon; (2)in clause (vi), by striking the period at the end and inserting ; and; and 
(3)by inserting at the end the following new clause:  (vii)providing access to and managing the distribution of excess or surplus property owned by the United States to small business concerns owned and controlled by veterans, pursuant to a memorandum of understanding between the task force and the head of the appropriate State agency for surplus property.. 
 
